United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 25, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-41224
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN CARLOS TRINIDAD-RENOVATO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-03-CR-83-1
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Carlos Trinidad-Renovato (“Trinidad”) appeals the 64-

month sentence that was imposed following entry of his guilty

plea to one count of possession with intent to distribute

approximately three kilograms of cocaine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A).   Trinidad argues that the district

court erroneously denied him a sentence reduction under the

Sentencing Guidelines’ safety valve provision, U.S.C.G. 5C1.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41224
                                - 2 -

       We review the decision to deny the application of U.S.C.G.

§ 5C1.2 for clear error.    United States v. Flanagan, 80 F.3d 143,

145 (5th Cir. 1996).    The safety valve provision, in pertinent

part, requires that a defendant, at or before sentencing, provide

the Government with all the information and evidence he has

concerning his offense.    U.S.C.G. § 5C1.2(a)(5).

       We ordinarily do not disturb a district court’s credibility

determinations and see no reason to do so in the instant case.

See United States v. Ridgeway, 321 F.3d 512, 516 (5th Cir. 2003).

After reviewing the record, we are convinced that the district

court did not clearly err when it denied Trinidad the reduction

afforded by the safety valve provision.    See Flanagan, 80 F.3d at

145.

       Trinidad also challenges the constitutionality of 21 U.S.C.

841(a) and (b) in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).    As Trinidad concedes, his Apprendi argument is

foreclosed by United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000).    Accordingly, the judgment of the district court is

AFFIRMED.